Citation Nr: 1311013	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  11-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America 


WITNESSES AT HEARING ON APPEAL

Appellant and T.E.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran and his sister testified before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of his hearing has been associated with the record.

The Board notes that it has reviewed the Veteran's claims file, to include records housed in VA's Virtual VA eFolder.  

The  issue of entitlement to service connection for a gastrointestinal disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA Hearing Transcript, May 2012, pages 6, 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a higher schedular evaluation for his low back disability.  In this regard, he testified in May 2012 that the disability had worsened since his most recent VA examination.  The Board observes that the Veteran was most recently examined for rating purposes in November 2009.  During that examination, range of motion testing was conducted, but the examiner did not indicate the point during motion at which pain was elicited.  The Board further notes that on VA examination in April 2009, the examiner noted that motion elicited pain, but did not indicate the point during motion at which that pain was reported.  As such, the Board finds that these examinations are not entirely adequate for the purpose of evaluating the Veteran's low back disability, and that an additional examination is necessary.

The Board further notes that the Veteran has reported neurological symptoms in the form of pain, numbness, and tingling of his lower extremities.  While EMG testing was conducted in June 2010, the provider did not indicate a definitive etiology for findings consistent with a sensory peripheral neuropathy.  The Veteran has also reported fecal incontinence; this manifestation, along with all currently present neurological symptoms, should be addressed in any future examination of the Veteran's low back disability, and the subsequent evaluation of the disability.  

The Board observes that the Veteran's disability does not meet the schedular criteria for a TDIU.  His current service connected disabilities consist of the low back disability, evaluated as 40 percent disabling; and asthma, evaluated as 10 percent disabling.  His combined evaluation for rating purposes is 50 percent.  See 38 C.F.R. 4.16(a).  However, the Veteran testified before the undersigned as to why he was no longer employed, attributing it to his service-connected back disability.  Furthermore, a February 2010 VA treatment record includes a statement by the provider that the Veteran had not been employable since the early 1990s.  Because there is evidence that the Veteran's low back disability may cause unemployability, the RO should refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for extraschedular consideration, after a full examination of his service-connected back disability is conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected low back disability, to include any neurological manifestations.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, to include neurological diagnostic testing.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether 
whether there is ankylosis of any portion of the thoracolumbar spine, and whether the Veteran's functional limitation of motion is analogous to anklyosis.

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the Veteran's low back disability.

The examiner should include a discussion of the Veteran's neurological complaints, the June 2010 EMG report, and any recent neurological diagnostic testing results in order to indicate whether the any current neurological manifestations are related to the service-connected low back disability.  

Finally, the examiner should discuss the impact of the Veteran's low back disability on his ability to obtain and maintain employment.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the examination ordered above, refer the claim for a TDIU to the Director of Compensation and Pension Service for extraschedular consideration in compliance with 38 C.F.R. § 4.16(b).

5. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


